Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.  Claims 1-10 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 6-7 the applicant argues that Yanagita as modified by Yim fail to teach “obtaining, from a medical image, a list containing one or more objects of interest, and object information about the objects of interest, wherein the object information comprises positions of the object of interests.”  The examiner respectfully disagrees.  Yanagita Fig. 19 and paragraphs [0346]-[0347] explain obtaining an image data D with a detected abnormal shadow candidate and associated information including the location information.
On pages 6-7 the applicant argues that Yanagita as modified by Yim fail to teach “acquiring, according to the position of at least one of the objects of interest and at different imaging positions, a plurality of images that cover the object of interest.”  The examiner respectfully disagrees.  Yanagita Fig. 19 and paragraphs  explain image data with four sheets of the image data on both sides of a radiographed area and performing synthesis according to a selected synthesis form with the image data and the reduced medical image data or reduced abnormality displayed image data.  
Therefore, the examiner respectfully maintains the rejection of claims 1 and 8 as further explained below.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US-20040151358-A1 (herein “Yanagita”), and further in view of Pub No.: US-20160335742-A1 (herein “Yim”).

Claims 1 and 8
Consider claim 1, Yanagita teaches a display method for a medical image (see Yanagita Fig. 19), comprising the steps of: 
acquiring a medical image of an imaging object by means of scanning (see Yanagita Fig. 19, [0166], [0346] note input image data via MRI, CT, ultrasound, etc); 
obtaining, from the medical image, a list containing one or more objects of interest, and object information about the objects of interest, wherein the object information comprises positions of the objects of interest (see Yanagita Fig. 19, [0346]-[0347] note detect abnormal shadow candidate(s) and their location); 
acquiring, according to the position of at least one of the objects of interest and at different imaging positions, a plurality of images that cover the object of interest (see Yanagita Fig. 19, [0347]-[0349] note generating reduced medical image to overlap with shadow candidate of four sheets of image data); and 
synthesizing the plurality of images that cover the object of interest (see Yanagita Fig. 19, [0349]-[0350] note synthesize the image data and reduced medical image data into synthetized form for display).
Yanagita fails to teach synthesizing the plurality of images that cover the object of interest into a video and dynamically displaying the video.  Yim teaches generating a plurality of panoramic images by synthesizing second medical image frames and providing a panoramic video function by continuously outputting the plurality of (see Yim [0194], [0205]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yanagita to include the recited teaching of Yim.  Such a modification would improve Yanagita by improving the accuracy of synthesized images (see Yim [0007]). 
	Claim(s) 8 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 9
Consider claim 2, Yanagita as modified by Yim teaches wherein the object information further comprises dimension information about the objects of interest (see Yanagita Fig. 3A, [0193] note abnormality location information and size).
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 2.

Claim 3
Consider claim 3, Yanagita as modified by Yim teaches wherein the imaging positions are a plurality of parallel planes perpendicular to the same axis (see Yanagita [0110] note main image composed of two images at the left side and right side).

Claim 4
Consider claim 4, Yanagita as modified by Yim teaches wherein the number of the objects of interest is plural (see Yanagita Fig. 3B, [0195]-[0196] note measurement object at multiple locations).

Claim 5
Consider claim 5, Yanagita as modified by Yim teaches further comprising the step of playing, at a pre-set speed, the video for each of the objects of interest on a one-by-one basis (see Yim Fig. 10, [0192]-[0194] note panoramic video function for continuously outputting the plurality of panoramic images corresponding to points of various body movements of the object of a synthesized medical image frames).


Claim 7
Consider claim 7, Yanagita as modified by Yim teaches wherein the dynamically displaying can be switched to statically displaying in response to a user action (see Yanagita [0096]-[0104], [0349] note user selecting any of forms (1) to (24)).
Allowable Subject Matter

Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647